Citation Nr: 0844260	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a right thumb injury, status-post tendon repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1992 to July 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

After the issuance of the September 2004 rating decision 
currently on appeal, the veteran submitted a timely notice of 
disagreement in which he objected to the disability ratings 
assigned for his service-connected back disability and left 
knee disability.  He also disagreed with the decision denying 
service connection for anthrax exposure.  In December 2005, 
however, the veteran withdrew these issues for appellate 
consideration and thus they are no longer on appeal to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that the RO should have 
assigned a higher initial disability evaluation for his 
service-connected right thumb injury.  The veteran was 
originally granted service connection for a right thumb 
injury, status-post tendon repair, in a rating decision dated 
September 2004.  The RO evaluated the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5228, and assigned a 
non-compensable evaluation, effective July 23, 2004. 

In November 2008 written argument, the veteran's 
representative reported that he received medical care at the 
Bay Pines VA Medical Center.  To date, however, the 
representative noted that no attempt had been made to obtain 
these records.  As such, the AMC must contact the appropriate 
VA medical facility and obtain any and all VA treatment 
records pertaining to the veteran.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The veteran must then be afforded a 
contemporaneous VA examination that takes into account these 
records and contains updated findings and conclusions 
regarding the nature, extent and severity of the veteran's 
right thumb disability.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should also contact the Bay 
Pines, Florida, VA Medical Center and 
obtain all pertinent treatment records, 
dated since July 2004.  

2.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the veteran for an 
appropriate VA examination to determine the 
nature, extent, severity and manifestations 
of the veteran's right thumb disability.  
The claims folder should be made available 
and reviewed by the examiner.  All 
necessary tests should be conducted.  All 
orthopedic and neurologic impairment found 
to be present should be noted.  The 
examiner must report range of motion 
findings and describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  All findings 
and conclusions should be set forth in a 
legible report.

3.  Then the RO should readjudicate the 
claim.  If the benefit sought on appeal is 
not granted in full, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

